Rer Curiam.
The judgment overruling certain grounds of the defendant’s demurrer to the petition, but sustaining other grounds, with leave to amend, purports upon its face to be provisional only, and not final, indicating such a reservation of jurisdiction in the trial court as to prevent the bringing to this court of a bill of exceptions assigning error thereon. The bill of exceptions must therefore be dismissed, for want of jurisdiction in this court to entertain it. See Richards v. Georgia Power Co., 42 Ga. App. 741 and cit.; Olds Motor Works v. Olds Oakland Co., 140 Ga. 400 (78 S. E. 902).

Writ of error dismissed.


All the Justices concur, except Russell, O. J., and Hill, J., who dissent.

Travis & Travis, for plaintiff in error.